7-2021DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's Response to Office Action, received 9-7-2021, is acknowledged.  Claims 41, 42, 43, and 44 have been amended.  Claims 31, and 37 have been canceled.  The Terminal Disclaimer has been reviewed, approved, and entered.
Claims 21-30, 32-36, and 38-44 are pending and under consideration.
Rejections/Objections Withdrawn or Moot
The rejection of claims 21, 29, 32, 35, 38 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 16 of U.S. Patent No. 10561719, is withdraw in light of the Terminal Disclaimer.
The rejection of claim 32 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, of U.S. Patent No. 9,566,321, is withdraw in light of the Terminal Disclaimer.
The rejection of claims 21, and 29 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,267,108, is withdraw in light of the Terminal Disclaimer.
The objection to claims 31, and 37 because they depend from rejected claims, is moot in light of the cancelation of the claims.
The objection to claim 41 because it depends from a canceled claim, is withdrawn in light of the claim amendment.
The objection to claims 22-28, 30, 33, 34, 36, 39, and 40 because they depend from rejected claims, is withdrawn.
Conclusion
Claims 21-30, 32-36, and 38-44 are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 10, 2021